Citation Nr: 0705439	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-20 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased evaluation for hallux valgus 
with bunion and hammertoe deformities of the right foot, 
currently evaluated at 10 percent. 

2. Entitlement to an increased evaluation for hallux valgus 
with bunion and hammertoe deformities of the left foot, 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to December 
1946. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the benefits sought on 
appeal. 


FINDINGS OF FACT

1. The veteran's service connected hallux valgus with bunion 
and hammertoe deformities of the right foot are not shown to 
manifest dorsiflexion of all toes, limitation of dorsiflexion 
of the ankle to a right angle, and are not productive of 
symptomatology of a moderately severe foot injury. 

2. The veteran's service connected hallux valgus with bunion 
and hammertoe deformities of the left foot are not shown to 
manifest dorsiflexion of all toes, limitation of dorsiflexion 
of the ankle to a right angle, and are not productive of 
symptomatology of a moderately severe foot injury. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
hallux valgus with bunion and hammertoe deformities of the 
right foot have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4,71a, Diagnostic Codes 5280, 5282 (2006). 

2. The criteria for an evaluation in excess of 10 percent for 
hallux valgus with bunion and hammertoe deformities of the 
left foot have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4,71a, Diagnostic Codes 5280, 5282 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to assure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in April 2004. While this notice does not 
advise the veteran that an effective date for the award of 
benefits will be assigned if an increased rating is granted, 
as required by Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), since this decision affirms the RO's denial of an 
increased rating, the veteran is not prejudiced by the 
failure to provide him that further information. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006), as indicated under the facts and 
circumstances in this case. The RO gathered the veteran's VA 
medical records. The RO also arranged for the veteran to have 
an examination of his feet by a VA physician. 

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal. Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the veteran's appeal. 


Analysis of the Claim

The veteran contends that the current evaluations assigned to 
his bilateral hallux valgus with bunion and hammertoe 
deformities do not reflect the severity of his disability. 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006). Separate 
Diagnostic Codes identify the various disabilities and the 
criteria for specific ratings. If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2006). After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3 (2006). 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1 (2006), where 
service connection has already been established and an 
increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In addition, 
in evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. 
§§ 4.4, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). 

The veteran was granted service connection and a 10 percent 
evaluation for each foot for bilateral hallux valgus with 
bunion and hammertoe deformities in 1988 based on VA 
examination findings of bilateral hallux valgus, clawtoes, 
and bunions. These evaluations remained in effect since that 
time. 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5282 (2006). 

VA podiatry consult notes in February 2004 showed that the 
veteran had severe clawtoes bilaterally in the second through 
fifth toes. The veteran also had bunions on both feet as well 
as corns on the fourth and fifth left toes and a callus under 
the metatarsophalangeal joint of his right fifth toe. The 
examiner noted that the veteran has non-insulin dependent 
diabetes mellitus for which he takes no medication. The 
veteran was also noted to have bilateral hallux rigidus. 

A VA examination in May 2004 showed the presence of 
congenital hammertoes in the proximal interphalangeal joints 
in the second through fifth toes bilaterally and bilateral 
plantar callosities of the feet and callosities over the 
proximal interphalangeal joints of the second through fifth 
toes bilaterally. The examiner found hallux valgus 
bilaterally with the left toes at 40 degrees and the right 
toes at thirty degrees. The veteran was also noted to have 
moderate bilateral pes planus with normal alignment of the 
Achilles tendon. 

The physical examination during the May 2004 examination 
found normal joint function, except for the veteran's 
hammertoes, and no painful motion or additional limitation by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use. The examiner also noted normal posture and 
gait. 

A VA podiatry note from September 2004 recorded that the 
veteran has severe clawtoes bilaterally on the second through 
fifth toes as well as bunions bilaterally and a callus and a 
corn. Both great toes were laterally deviated. Hyperkeratosis 
dorsal to the proximal interphalangeal joints of the left 
fourth and fifth toes was also noted. The examiner noted that 
the veteran has non-insulin dependent diabetes mellitus for 
which he takes no medication. The veteran was also noted to 
have bilateral hallux rigidus. 

A VA podiatry note from March 2005 stated that the veteran 
has severe clawtoes bilaterally in the second through fifth 
toes as well as some corns and a callus. The examiner noted 
that the veteran's right great toe was two-thirds dark and 
that this seemed to be the result of a fall reported by the 
veteran. The examiner noted bunions on both feet as well as 
bilateral hallux rigidus. The examiner also noted that the 
veteran has non-insulin dependent diabetes mellitus. 

The medical evidence shows that the veteran is not entitled 
to a higher evaluation for his disabilities because no higher 
evaluation can be assigned pursuant to any other potentially 
applicable Diagnostic Code. An evaluation of 20 percent is 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5278 
(2006) if as to one foot, all of the veteran's toes tend to 
dorsiflexion, his ankle dorsiflexion is limited to a right 
angle, he has shortened plantar fascia, and there is marked 
tenderness under the metatarsal heads. The May 2004 VA 
examination reported that the veteran has a normal range of 
motion in all joints except for the second through fifth 
toes, bilaterally. Also, not all of his toes tend to 
dorsiflexion. Therefore, a 20 percent evaluation under 
Diagnostic Code 5278 is not warranted. 

Diagnostic Code 5284 is available for the evaluation of other 
foot injuries and assigns a 20 percent rating for moderately 
severe residuals. The phrase "moderately severe" as used in 
Diagnostic Code 5284 is not defined in the Schedule for 
Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2006). 

Given the evidence of record, the Board finds that a higher 
rating under Diagnostic Code 5284 is not justified because 
while the veteran's service connected disability has affected 
his feet, he has significant function remaining in his feet. 
The May 2004 VA examination report states that other than his 
hammertoes, the veteran has normal joint function and there 
is no additional limitation due to pain, fatigue, weakness, 
or lack of endurance after repetitive motion. The examination 
report also noted that the veteran has normal posture and 
gait. These findings indicate that the veteran's disability 
does not rise to the level of moderately severe under 
Diagnostic Code 5284. 

Diagnostic Codes 5277 (bilateral weak foot), Diagnostic Code 
5279 (metatarsalgia), and 5283 (malunion or nonunion of 
tarsal and metatarsal bones) do not apply because there is no 
medical evidence that the veteran has these disorders. The 
veteran has been diagnosed with flat feet (Diagnostic Code 
5276; the medical evidence does not state whether this 
disorder is acquired) and hallux rigidus (Diagnostic Code 
5281). However, there is no medical evidence linking these 
disorders to the veteran's service. 

Accordingly, the veteran is denied a higher evaluation for 
his bilateral hallux valgus with bunion and hammertoe 
deformities. There is no objective medical evidence that 
supports a higher evaluation. 


ORDER

An evaluation in excess of 10 percent for hallux valgus with 
bunion and hammertoe deformities of the right foot is denied. 

An evaluation in excess of 10 percent for hallux valgus with 
bunion and hammertoe deformities of the left foot is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


